Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7,9,11-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding the newly recited “displaying a plurality of graphical indicators all having a same boundary shape that is different than a shape corresponding to any of the plurality of target devices”, no support has been found in the specification or drawings.  The term “graphical indicator” is used five times in the instant specification (once in section [0172] and four times in section [0289], with reference to Figs. 13 and 32 respectively). These sections do not support the newly added language.  It is noted that the first paragraph of the remarks section states that support for the new language is found in sections [0205] to [0206] and Fig. 18.  These sections also do not appear to support the new claim language, as the displayed graphical icons do not change size.  Correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-7,9,11-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding the newly recited “displaying a plurality of graphical indicators all having a same boundary shape that is different than a shape corresponding to any of the plurality of target devices”, the term “graphical indicator” is used once in section [0172] and four times in section [0289], with reference to Figs. 13 and 32 respectively. The remarks section states that support for the new language is found in sections [0205] to [0206] and Fig. 18.  Therefore, the claim language is unclear when interpreted in light of the specification.  For example, the term “graphical indicator” conventionally is interpreted as an icon (as shown in Figs. 13 and 32), however, the claim language of the different boundary shapes is not supported by these Figs., and the language of “size change” is supported by Fig. 18, however Fig. 18 does not show any icons or graphical indicators (as it shows dividing the display screen into smaller rectangular portions which are displaying content).  Therefore, the claims as currently written are unclear. Correction is required. 



Claim Rejections - 35 USC §103
2. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1-2, 5, 12-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2008/0311957 to Jantunen and U.S. Patent Pub.  2015/0373016 to Gupta and U.S. Patent 8,457,651 to Fourantpour and U.S. Pub. 2015/0254036 to Konishi.
Regarding claims 1 and 13, Jantunen teaches a method of transmitting content to a target device, the method comprising:

receiving, at a first device, a first input by a user (see the user interface in Fig. 3 as described in section [0051], and sections [0080] and [0086] to [0087], which teach a button press (“first input”) which instigates the device connection processes); 


displaying, based on the direction in which the first device is oriented, a target device among the plurality of target devices (see Figs. 9A, 9B and 10-13, as described in sections [0080] to [0089], which show the mobile device display 912 showing the target device based on the orientation of the mobile device); 
selecting the target device in response to a second input (see Figs. 9A and 9B which show “Select this Device Yes/No, where ”yes” input instigates target selection). 
Regarding the features of: 
“transmitting a preview content from the first device to the target device; and 
transmitting content corresponding to the preview content from the first device to the target device in response to a determination of receiving the content corresponding to the preview content at the target device”, as Jantanen teaches transmitting the content but not a preview per se, Gupta is added. 
In an analogous art, Gupta teaches a wireless content sharing system.  Section [0074] explicitly teaches that the sharing process is instigated by providing a preview or thumbnail content of video data, which is “less data than the currently displayed content”.  Additionally, Gupta teaches displaying user interface screens on the recipient device, which allows the recipient to end or pause or play the shared content.  See for example, Figs. 1, 5-7 and 9-10 and sections [0053], [0054], [0060] and [0074] to [0075].  


Regarding the features of claim 1, reciting “connecting to the target device with a first communication protocol” and then “wirelessly transmitting preview content (and the content corresponding to the preview content) directly with a second communication protocol different from the first communication protocol”, as Jantunen and Gupta do not explicitly teach these features, Fouruntanpour is added.  
In an analogous art, Fouruntanpour teaches a wireless content sharing method between two mobile devices. Figs. 6-8 show discovering devices in which to share content and displaying interfaces which allow the sharing process to begin.  Column 8, lines 35-56, teach that the displayed target devices were discovered using Bluetooth discovery protocols.  Column 8 lines 35-56, and column 10, lines 23-44 also teach that the information transmitted during the discovery process indicates what type of communication protocol (and/or address) should be used to transmit the content or file.  For example, file transfer via NFC or WiFi direct may be is used for the file sharing process.  Therefore, Fouruntanpour teaches the features of connecting and displaying target devices which have been discovered or connected via a first (Bluetooth) protocol and then directly wirelessly transmitting the file content via a second (cellular) protocol.    

Regarding the feature of claim 1 reciting “based on a wireless  connection between the first device and the plurality of target devices via a first communication protocol, displaying a plurality of graphical indicators each of which includes a different image identifying each of the plurality of target devices, respectively wherein a graphical indicator that corresponds to a target device among the plurality of target devices that is most in the direction in which the first device is oriented is displayed with an enlarged size of a same graphical indicator”, although Fouruntanpour teaches “displaying a radar map 802 in which the identified targeted computing device 10 is identified with a graphical indicator 804, such as a star”, where the star 804 is enlarged relative to the other non-target devices, Konishi is added.  
In an analogous art, Konishi teaches a wireless device selecting a printing device.  As shown in Figs. 4 and 6, Konsihi teaches (in steps S3 and S4 as in sections [0055] to [0057]) that the display of different devices discovered are shown (each with a different icon corresponding to the model number, as described throughout) where the target device’s (same) icon most in orientation with the mobile device is displayed in an enlarged manner, as now recited.     

Regarding the amendment to claim 1 now reciting “displaying a plurality of graphical indicators all having a same boundary shape that is different than a shape corresponding to any of the plurality of target devices, wherein each of the plurality of graphical indicators includes a different image specific thereto identifying each of the plurality of target devices by other than alphanumeric content” as described above, as the claim language relating to the shapes of the graphical indicators is unclear, as best understood, the different sized indicators of Konishi appear to meet this language.  

Regarding claim 2, which recites “further comprising: establishing a wireless connection between the first device and the target device based on the selecting of the target device”, see sections [0080] to [0088] of Jantunen which teach transmitting data through the established wireless connection, as recited. 
Regarding claims 5 and 15, which recite “further comprising: displaying, on a screen, a representation of whether to connect with the target device before the transmitting of the content”, see sections [0071] and [0081] of Jantunen, which teach displaying a list of all potential target devices, where the identified device name in the list is “the representation of whether to connect to the device”, as recited. 

Regarding claim 14, which recites “further comprising: an output device configured to output the content”, see the displays and speakers of Jantunen and Gupta, which are output devices, as recited. 
Regarding claim 20, which recites “a non-transitory computer-readable recording medium having recorded thereon a computer program, which, when executed by at least one processor, causes the at least one processor to control to perform the method of claim 1”, see claim 12 of Jantunen and claim 8 and see sections [0025] to [0029] of Gupta which teach that the methods described therein are performed using computer stored instructions, as recited.


4. 	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta/Fouruntanpour/Konishi as applied to claim 1 above, and further in view of U.S Patent Pub. 2012/0058801 to Nurmi. 
Regarding claim 3, which recites “further comprising displaying a wireless connection between the first device and the target device via augmented reality”, as Jantunen and Gupta do not teach augmented reality displays, Nurmi is added.
In an analogous art, Nurmi teaches an augmented reality display system for a mobile device. As shown in Fig. 4B and as described in section [0055], Nurmi teaches 
Therefore, as Jantunen teaches displaying locations of devices and as Nurmi also teaches displaying the connections between devices in an augmented reality, it would have been obvious to modify Jantunen for reasons as in Nurmi (benefits of augmented reality displays over conventional displays).  

4. 	Claims 4, 6-7, 9, 11 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jantunen and Gupta/Fouruntanpour/Konishi as applied to the claims above, and further in view of U.S Patent Pub. 2011/0237193 to Shen.
Regarding claims 4 and 18, which recite “further comprising: establishing wireless connections with each of the plurality of target devices based on the direction in which the first device is oriented; and disconnecting the wireless connections with the plurality of target devices other than the target device most in the direction in which the first device is oriented, based on the second input”, as Jantunen and Gupta do not explicitly teach disconnecting (if not selected) Shen is added. 
In an analogous art, Shen teaches a mobile device which is gestured and/or pointed toward another device to select the device as the target device for file sharing etc. See for example, the Abstract and sections [0018] and [0025] to [0026], which teach that the mobile device is pointed (recited “oriented”) toward another target device. Section [0048] teaches that if a potential target device is not selected “it drops out”, which is “disconnecting” as recited. 

Regarding claims 6 and 16, which recite “further comprising: establishing the wireless connection between the first device and the plurality of target devices via the first connection protocol”, see for example, Fouruntanpour for the protocol and section [0064] of Shen which teaches connecting to more than one target device, as recited. 
Regarding claims 7 and 17, which recite “further comprising: displaying, at the first device, all of the plurality of target devices to which the first device is capable of transmitting content through a wireless connection”, see for example, Figs. 5-6 of Jantunen, which show a list of all the connected devices, as recited. 
Regarding claim 9, which recites “wherein the transmitting of the content from the first device to the target device comprises transmitting the content and device information about a reproducing capability of the first device”, see section [0043] of Shen which teaches the target device transmitting it’s capabilities, as recited. 
Regarding claim 11, which recites “further comprising: providing a user interface for controlling the target device based on a control authority”, see for example, the interfaces of Jantunen and see step 712 in Fig. 7 of Shen and sections [0044] to [0049], which teach authenticating the device, where authenticating is a “control authority”, as recited. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive and/or moot because of the new grounds of rejection.  Regarding the arguments relating to protocols used in the discovery and transmission process, as described above, (and as Applicant admits) Fouruntanpour does teach using a first protocol for discovery and a second protocol for the content transmission.  Applicant’s argument that Fouruntanpour does not teach using the second protocol for preview data is agreed upon, however, the feature of preview data is shown in Gupta.  Applicant’s arguments conclude (on page 20 of the Remarks) that the Office should consider how Fourantpour is combined with Jantunen and Gupta.  Specifically, the last sentence on page 20 states “Accordingly, in the combination of FOURANTPOUR with JANTUNEN and GUPTA, only the transmission of the full size content would use the second communication protocol, and thus the transmission of the preview content would use the first communication protocol”.  The Examiner disagrees with this and asserts that this is Applicant’s opinion of the result of the combination. The Examiner sets forth that the combination of Gupta and Fourantpour would teach and/or render obvious transmitting preview content in a second protocol.  For example, preview content is merely a smaller amount of data than the entire content, so both are data of the same type or protocol (such as video data).  Based on the teachings of these references and the level of skill of the ordinary artisan, the Examiner sets forth one of ordinary skill would find it obvious to use one protocol for discovery and a second protocol for content transmission (where the content transmission is full content or preview content). Therefore, for at least these reasons the arguments are not persuasive.     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646